Name: Council Regulation (EEC) No 2213/88 of 19 July 1988 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 NoL 197 / 6 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2213 / 88 of 19 July 1988 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1988 / 89 marketing year Whereas the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed must be fixed in accordance with the criteria laid down in Article 24a of Regulation No 136 / 66 / EEC ; Whereas , under Article 68 of the Act of Accession , prices in Spain have been set at a level different from that of the common prices ; whereas , pursuant to Article 70,(1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the criteria envisaged for this alignment give the Spanish prices set out below , HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , the target prices and the intervention prices for colza , rape and sunflower seeds shall be as follows : ( a ) target price for colza and rape seed : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 2210 / 88 ( 2 ), and in particular Article 22 (4 ) and Article 24a (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Haying regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the target prices and intervention prices for colza , rape and sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136 / 66 / EEC ; Whereas the prices of colza , rape and sunflower seed must be fixed for specific standard qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas , for colza and rape seed , the quality laid down for the 1987 / 88 marketing year meets these requirements and can accordingly be used for the 1988 / 89 marketing year ; Whereas , on the basis of these criteria , the target and intervention prices for colza , rape and sunflower seed should be fixed at the levels given below ;  40,86 ECU per 100 kilograms for Spain ,  45 ,02 ECU per 1 00 kilograms for the other Member States ; ( b ) intervention price for colza and rape seed :  36,60 ECU per 100 kilograms for Spain ,  40,76 ECU per 100 kilograms for the otherMember States ; (c ) target price for sunflower seed :  46,28 ECU per 100 kilograms for Spain ,  58,35 ECU per 100 kilograms for the other Member States ; ( d ) intervention price for sunflower seed :  41,40 ECU per 100 kilograms for Spain ,  53 ,47 ECU per 100 kilograms for the other Member States ; Article 2 The prices referred to in Article 1 shall relate to seeds in bulk which are of sound , genuine and merchantable quality : ( a ) with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 9 % and 40 % respectively in the case of colza and rape seed ; H OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p . 24 . ( «) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . 26 . 7 . 88 Official Journal of the European Communities No L 197 / 7 (b ) with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 9 % and 44 % respectively in the case of sunflower seed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect :  from 1 July 1988 as regards colza and rape seed ,  from 1 August 1988 as regards sunflower seed . Article 3 For the 1988 / 89 marketing year , the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed shall be 2,50 ECU per 100 kilograms . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS